Citation Nr: 0732821	
Decision Date: 10/18/07    Archive Date: 10/26/07

DOCKET NO.  03-14 634	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen a claim for entitlement to service connection for 
psychiatric disability and if so, whether the reopened claim 
should be granted.

2.  Entitlement to service connection for memory deficit, 
insomnia, and sleep apnea due to a psychiatric disorder.

3.  Entitlement to service connection for cervical dysplasia.

4.  Entitlement to service connection for endometriosis.


REPRESENTATION

Appellant represented by:	Disabled American Veterans




ATTORNEY FOR THE BOARD

M. Riley, Associate Counsel


INTRODUCTION

The veteran served on active duty from October 1985 to July 
1989.  This case comes before the Board of Veterans' Appeals 
(Board) on appeal from an October 2002 rating decision of the 
Roanoke, Virginia, Regional Office (RO) of the Department of 
Veterans Affairs (VA).  

The veteran's appeal was previously before the Board in 
December 2005, at which time the appeal was decided in part 
and remanded in part.  The case has been returned to the 
Board for further appellate action.

The issues of entitlement to service connection for 
psychiatric disability and for memory deficit, insomnia and 
sleep apnea due to psychiatric disability are addressed in 
the remand that follows the order section of this decision.


FINDINGS OF FACT

1.  Entitlement to service connection for PTSD with 
schizophrenia was denied in a June 1999 unappealed rating 
decision.

2.  The evidence received since the June 1999 rating decision 
includes evidence that is not cumulative or redundant of the 
evidence previously of record or is so significant that it 
must be considered to fairly decide the merits of the claim.

3.  The veteran does not have cervical dysplasia.

4.  The veteran does not have endometriosis.

CONCLUSIONS OF LAW

1.  New and material evidence has been received to reopen a 
claim seeking service connection for PTSD with schizophrenia.  
38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156(a) (2001).

2.  Chronic cervical dysplasia was not incurred in or 
aggravated by active duty.  38 U.S.C.A. § 1131 (West 2002); 
38 C.F.R. § 3.303 (2007).

3.  Chronic endometriosis was not incurred in or aggravated 
by active duty.  38 U.S.C.A. § 1131 (West 2002); 38 C.F.R. § 
3.303 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Claim to Reopen

A.  Legal Criteria

Generally, a claim which has been denied in an unappealed 
rating decision or Board decision may not thereafter be 
reopened and allowed.  38 U.S.C.A. §§ 7104(b), 7105(c) (West 
2002).  The exception to this rule is 38 U.S.C.A. § 5108, 
which provides that if new and material evidence is presented 
or secured with respect to a claim which has been disallowed, 
the Secretary shall reopen the claim and review the former 
disposition of the claim.

New evidence is defined as existing evidence not previously 
submitted to agency decisionmakers.  Material evidence means 
evidence that, by itself or when considered with previous 
evidence of record, relates to an unestablished fact 
necessary to substantiate the claim.  New and material 
evidence can be neither cumulative nor redundant of the 
evidence previously of record, and must raise a reasonable 
possibility of substantiating the claim.  38 C.F.R. 
§ 3.156(a).  

The amended definition of new and material evidence, codified 
at 38 C.F.R. § 3.156(a) (2007), is not liberalizing.  It 
applies to any claim to reopen a finally decided claim 
received on or after August 29, 2001.  66 Fed. Reg. 45,620, 
45,629.  It does not apply to the appellant's claim to 
reopen, which was received before that date.

The evidence which must be considered in determining whether 
there is a basis for reopening the claim is that evidence 
added to the record since the last disposition in which the 
claim was finally disallowed on any basis.  See Evans v. 
Brown, 9 Vet. 273 (1996).

In determining whether evidence is new and material, the 
credibility of the evidence is generally presumed.  Justus v. 
Principi, 3 Vet. App. 510, 512-513 (1992).  However, this 
presumption of credibility is not unlimited.  The Court has 
held that the Justus credibility rule is not "boundless or 
blind;" if the newly submitted evidence is "inherently false 
or untrue," the Justus credibility rule does not apply.  
Duran v. Brown, 7 Vet. App. 216 (1994).

B.  Analysis

The veteran contends that she incurred PTSD with 
schizophrenia as a result of several instances of sexual 
assault during her period of active duty service.  Service 
connection for PTSD with schizophrenia was initially denied 
in an unappealed May 1994 rating decision on the basis that 
the veteran did not have either of these claimed 
disabilities.  Since then, the veteran has attempted to 
reopen her claim for entitlement to service connection 
several times.  The most recent unappealed decision denying 
service connection for psychiatric disability is a June 1999 
rating decision.  The evidence of record at that time 
included the veteran's service medical records and ROTC 
medical records, as well as post-service medical records.  
The evidence showed that the veteran had been diagnosed and 
treated for PTSD and a psychosis years after her discharge 
from service.  While she had submitted a statement from a Vet 
Center psychologist stating that it was possible her PTSD was 
due to traumas that occurred during her military service and 
that sexual traumas were evidenced by the deterioration in 
her ability to function during the latter years of her Army 
career and by her disqualification from retention in ROTC in 
1992, the RO noted that the veteran was not on active duty 
when in the ROTC and determined that a VA examination was 
required.  The veteran failed to appear for a scheduled 
examination.  The RO denied her claim based on the evidence 
then of record.

The veteran's current claim to reopen was received in March 
2001.  The medical evidence added to the record since the 
prior denial includes outpatient treatment records from 
various VA Medical Centers (VAMCs) and records from the 
veteran's private physicians showing that the veteran has 
been diagnosed with PTSD based on sexual assaults occurring 
while she was on active duty.  This evidence is not 
cumulative or redundant of the evidence previously of record 
and so significant that it must be considered in order to 
fairly decide the merits of the claim.  Accordingly, it is 
new and material and reopening of the claim is in order.  


Service Connection for Cervical Dysplasia and Endometriosis

A.  Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002), 
and the pertinent implementing regulation, codified at 38 
C.F.R. § 3.159 (2007), provide that VA will assist a claimant 
in obtaining evidence necessary to substantiate a claim but 
is not required to provide assistance to a claimant if there 
is no reasonable possibility that such assistance would aid 
in substantiating the claim.  They also require VA to notify 
the claimant and the claimant's representative, if any, of 
any information, and any medical or lay evidence, not 
previously provided to the Secretary that is necessary to 
substantiate the claim.  As part of the notice, VA is to 
specifically inform the claimant and the claimant's 
representative, if any, of which portion, if any, of the 
evidence is to be provided by the claimant and which part, if 
any, VA will attempt to obtain on behalf of the claimant.  In 
addition, VA must also request that the claimant provide any 
evidence in the claimant's possession that pertains to the 
claim.  

The Board also notes that the United States Court of Appeals 
for Veterans Claims (Court) has held that the plain language 
of 38 U.S.C.A. § 5103(a) (West 2002), requires that notice to 
a claimant pursuant to the VCAA be provided "at the time" 
that, or "immediately after," VA receives a complete or 
substantially complete application for VA-administered 
benefits.  Pelegrini v. Principi, 18 Vet. App. 112, 119 
(2004).  The Court further held that VA failed to demonstrate 
that, "lack of such a pre-AOJ-decision notice was not 
prejudicial to the appellant, see 38 U.S.C. § 7261(b)(2) (as 
amended by the Veterans Benefits Act of 2002, Pub. L. No. 
107-330, § 401, 116 Stat. 2820, 2832) (providing that "[i]n 
making the determinations under [section 7261(a)], the Court 
shall . . . take due account of the rule of prejudicial 
error")."  

The timing requirement enunciated in Pelegrini applies 
equally to the initial-disability-rating and effective-date 
elements of a service-connection claim.  Dingess/Hartman v. 
Nicholson 19 Vet. App. 473 (2006).  

The veteran was provided the required notice in response to 
her claims for service connection for cervical dysplasia and 
endometriosis in a letter mailed in August 2001, prior to the 
RO's initial adjudication of the claims.  Although the 
originating agency did not specifically request the appellant 
to submit all pertinent evidence in her possession, it did 
inform her of the evidence that would be pertinent and 
request that she submit such evidence or provide VA with the 
information and authorization necessary for VA to obtain the 
evidence on the veteran's behalf.  Therefore, the Board 
believes that the veteran was on notice of the fact that she 
should submit any pertinent evidence in her possession.  

Although the veteran was not provided notice with respect to 
the disability-rating or effective-date element of her claims 
until after the initial adjudication of the claims, the Board 
finds that there is no prejudice to the veteran in proceeding 
with the issuance of a final decision.  See Bernard v. Brown, 
4 Vet. App. 384, 394 (1993).  As explained below, the Board 
has determined that service connection is not warranted for 
the veteran's claimed disabilities.  Consequently, no 
disability rating or effective date will be assigned, so the 
failure to provide timely notice with respect to those 
elements of the claims was no more than harmless error.  

The record also reflects that the veteran has been afforded 
an appropriate VA examination and the originating agency has 
obtained the veteran's service medical records and post-
service treatment records.  Neither the veteran nor her 
representative has identified any outstanding evidence that 
could be obtained to substantiate either claim.  The Board is 
also unaware of any such evidence.  Therefore, the Board is 
also satisfied that VA has complied with the duty to assist 
requirements of the VCAA and the pertinent implementing 
regulation.

In sum, the Board is satisfied that any procedural errors in 
the development and consideration of the claims by the 
originating agency were insignificant and non-prejudicial to 
the veteran.  

Accordingly, the Board will address the merits of the 
veteran's claims.

B.  General Legal Criteria

Service connection is granted for disability resulting from 
disease or injury incurred in or aggravated by active duty.  
38 U.S.C.A. § 1131; 38 C.F.R. § 3.303.     

For the showing of chronic disease in service, there is 
required a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time, as opposed to merely 
isolated findings or a diagnosis including the word 
"chronic."  When the fact of chronicity in service (or 
during any applicable presumptive period) is not adequately 
supported, then a showing of continuity after discharge is 
required to support the claim.  38 C.F.R. § 3.303(b).

Service connection may be granted for any disease initially 
diagnosed after service, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).

Direct service connection may not be granted without medical 
evidence of a current disability, medical or, in certain 
circumstances, lay evidence of in-service incurrence or 
aggravation of a disease or injury; and medical evidence of a 
nexus between the claimed in-service disease or injury and 
the present disease or injury.  See Caluza v. Brown, 7 Vet. 
App. 498, 506 (1995) aff'd, 78 F.3d 604 (Fed. Cir. 1996) 
(table)].  

The Secretary shall consider all information and lay and 
medical evidence of record in a case before the Secretary 
with respect to benefits under laws administered by the 
Secretary.  When there is an approximate balance of positive 
and negative evidence regarding any issue material to the 
determination of a matter, the Secretary shall give the 
benefit of the doubt to the claimant.  38 U.S.C.A. § 5107 
(West 2002); see also Gilbert v. Derwinski, 1 Vet. App. 49, 
53 (1990).  To deny a claim on its merits, the evidence must 
preponderate against the claim.  Alemany v. Brown, 9 Vet. 
App. 518, 519 (1996), citing Gilbert, 1 Vet. App. at 54.

C.  Analysis

The veteran claims that as a result of her active duty 
service, she incurred damage to her cervix and endometriosis.  
Service medical records contain an examination report from 
January 1989, six months prior to discharge, showing that the 
veteran's pelvic examination was normal, and aside from a 
possible ovarian cyst, no gynecological condition was noted.  
The veteran was referred for a follow-up gynecological 
examination, and a May 1989 cervical biopsy resulted in a 
diagnosis of chronic cervicitis and mild dysplasia.  She was 
also treated for minimal endometriosis in May 1989.  

The post-service medical evidence of record shows that the 
veteran has not undergone any treatment for cervical 
dysplasia or endometriosis.  In fact, there is no medical 
evidence of a current chronic gynecological disability.  
Moreover, a VA physician who examined the veteran in May 2007 
concluded that while the veteran complained of irregular 
menses and menorrhagia, there was no evidence of a current 
disability with respect to the veteran's previously diagnosed 
dysplasia or endometrioma.  Although the veteran was 
diagnosed with these conditions in service, in view of the 
absence of any medical evidence establishing that the veteran 
currently has cervical dysplasia or endometriosis, the claims 
must be denied.


ORDER

New and material evidence having been received, reopening of 
the claim for entitlement to service connection for 
psychiatric disability is granted.

Entitlement to service connection for cervical dysplasia is 
denied.

Entitlement to service connection for endometriosis is 
denied.


REMAND

With respect to the reopened claim for service connection for 
psychiatric disability, the Board has determined that further 
development of the record is required to comply with VA's 
duty to assist the veteran in the development of the facts 
pertinent to this claim.  In addition, the Board will defer 
its decision on the claim for service connection for the 
memory deficit, insomnia and sleep apnea that the veteran 
claims are secondary to her psychiatric disability.

Accordingly, this case is REMANDED to the RO or the Appeals 
Management Center (AMC), in Washington, D.C., for the 
following actions:

1.  The RO or the AMC should undertake 
any indicated record development, to 
include obtaining any more recent VA 
treatment records.  

2.  If it is unsuccessful in obtaining 
any pertinent evidence identified by the 
appellant, it should so inform the 
appellant and his representative and 
request them to provide the outstanding 
evidence.

3.  Then, the appellant should be 
afforded a VA examination by a 
psychiatrist.  The claims folders must be 
made available to and reviewed by the 
examiner.  Any indicated studies should 
be performed.  

The examiner should review the material 
in the claims folders and indicate 
whether it discloses behavioral changes 
indicative of the veteran being sexually 
assaulted in service.

A diagnosis of PTSD should be confirmed 
or ruled out.  If PTSD is diagnosed, the 
elements supporting the diagnosis, to 
include the stressor(s) resulting in the 
disorder, should be identified.  If PTSD 
is not diagnosed, the examiner should 
explain why the veteran does not meet the 
criteria for this diagnosis.  

If the veteran is found to have any other 
acquired psychiatric disorders, the 
examiner should provide an opinion with 
respect to each such disorder as to 
whether there is a 50 percent or better 
probability that the disorder is 
etiologically related to the veteran's 
military service.  

The rationale for all opinions expressed 
must also be provided.

4.  The RO or the AMC should also 
undertake any other development it 
determines to be warranted.

5.  Then, the RO or the AMC should 
readjudicate the appellant's claims based 
on a de novo review of the record.  If 
the benefits sought on appeal are not 
granted to the appellant's satisfaction, 
a supplemental statement of the case 
should be issued, and the appellant and 
her representative should be afforded the 
requisite opportunity to respond before 
the claims folders are returned to the 
Board for further appellate action.

By this remand the Board intimates no opinion as to any final 
outcome warranted.  

No action is required of the appellant until she is otherwise 
notified but she has the right to submit additional evidence 
and argument on the matters the Board has remanded.  See 
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This case must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).



_________________________________________________
Shane A. Durkin
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


